COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
JAMES WIMPY,                        §
                                                No. 08-13-00267-CV
                    Appellant,      §
                                                  Appeal from the
v.                                  §
                                             83rd Judicial District Court
                                    §
MOTEL 6 OPERATING, L.P.,                      of Pecos County, Texas
                                    §
                     Appellee.                  (TC# P-6793-83-CV)
                                    §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for trial,

in accordance with this Court’s opinion. We further order that Appellant recover from Appellee

all costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 4TH DAY OF MARCH, 2015.


                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment